Van Brunt* P. J. (dissenting) :
I dissent from the conclusion arrived at in this case. Section 432 of the Code provides how a service may be made upon a foreign corporation. It says: eiPersonal service of the summons upon a defendant, being a foreign corporation, must be made by delivering a copy thereof within the State as follows-:” Subdivisions 1 and 2 designate certain persons upon whom the service may be made. It is not claimed that the provisions of these two subdivisions were complied with. But the service is claimed to have been made under ¡subdivision 3, which provides as follows: “ If such a designation is not in force, or if neither the person designated, nor an officer specified in subdivision first of this section, can be found with due diligence, and the corporation has property within the State, or the cause of action arose therein; to the cashier, a director, or a managing agent ■of the corporation within the State.” Therefore, when a service upon the persons mentioned in subdivision 3 is attempted to be justified, it is necessary that the plaintiff should show, either that the ■designation mentioned in subdivision 2 is not in force, or that the person designated, or an officer specified in subdivision 1, cannot be found within the State with due diligence.
There is not the slightest'particle of evidence that any effort was made to serve the summons as prescribed in subdivisions 1 and 2, or that any inquiries were made as to whether there were any officers upon whom that service might be made pursuant to said subdivisions within this State at the time the service was made upon the alleged managing agent.
It seems to me that in order to confer jurisdiction upon the court it was necessary for the plaintiff to establish this fact where a direct -attack was made upon the service, precisely the same as would be .required in the case of a publication of a summons.
The order should be reversed and the motion to set aside the ¡service granted.
Rumsey, J., Concurred.
■Order affirmed, with ten dollars costs and disbursements.